Title: From George Washington to Edward Anderson, 10 September 1773
From: Washington, George
To: Anderson, Edward

 

Sir,
Mount Vernon Septr 10th 1773

Your favour of the 13th of last Month came to my hands a few days ago. you will be pleas’d Sir, for the justification of Colo. Colvills Exrs, to have the Powr of Attorney sent you by the Guardian of Miss Harriot Rebecca Anderson recorded in the Court of this County (Fairfax) after which the Money shall be paid to you or your Order. This step we are told, is essential to our justification, and will therefore plead an excuse I hope, for the trouble we are forced to give you on this occasion. I am Sir Yr Most Hble Servt

Go: Washington

